NEWS RELEASE JAYHAWK ENERGY INCREASES CHEROKEE BASIN DAILY PRODUCTION RATE BY OVER 50% POST FALLS, Idaho. - September 24, 2008 - JayHawk Energy, Inc. (OTCBB: JYHW) (“JayHawk”) announced today it has seen a 58% daily production increase on its Southeast Kansas Cherokee Basin Project since tying in the first 8 wells to its wholly-owned gathering system and doubling the size of the compression infrastructure used to deliver and facilitate gas through the pipeline. These 8 tied-in coal-bed methane (CBM) gas wells help comprise JayHawk’s Phase 1 drilling program, which includes 20 of a targeted 100-well Project located in
